EXHIBIT 10.48

 

ARGYLE SECURITY, INC.

 

2007 OMNIBUS SECURITIES AND INCENTIVE PLAN

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT effective as of                               , 200  , by and
between Argyle Security, Inc., a Delaware corporation (the “Company”), and
                                     (the “Awardee”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Argyle Security, Inc. 2007 Omnibus
Securities and Incentive Plan (the “Plan”) for the benefit of its employees,
nonemployee directors and consultants and the employees, nonemployee directors
and consultants of its affiliates, and

 

WHEREAS, the Committee has authorized the award to the Awardee of shares of
Restricted Stock (“Restricted Shares”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided,

 

NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:

 


1.                                       DEFINITIONS.


 

Terms used in this Agreement which are defined in the Plan shall have the same
meanings as set forth in the Plan.

 


2.                                       AWARD OF RESTRICTED SHARES.


 

The Committee hereby awards to the Awardee [insert # of shares] Restricted
Shares. All such Restricted Shares shall be subject to the transferability
restrictions and forfeiture provisions contained in Sections 4, 5 and 6, such
restrictions to become effective immediately upon execution of this Agreement by
the parties hereto.

 


3.                                       STOCK CERTIFICATES.


 

The Company agrees to promptly, upon execution of this Agreement, cause a stock
certificate for the
Restricted Shares to be prepared and delivered to the Awardee hereunder, each
bearing the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of an
Agreement entered into between the registered owner and Argyle Security
Acquisition Corporation, effective as of                       , 200  . Copies
of such Agreement are on file in the offices of the Secretary, Argyle Security
Acquisition Corporation, 200 Concord Plaza, Suite 700, San Antonio, Texas 78216.

 

--------------------------------------------------------------------------------


 


4.                                       VESTING.


 

The Restricted Shares shall immediately vest and become transferable pursuant to
the terms of the Plan on the date such Restricted Shares are granted.

 


5.                                       TERMINATION OF DIRECTOR STATUS.


 

Sections 6.2, 6.4 and 6.5 of the Plan shall control.

 


6.                                       RESTRICTION ON TRANSFERABILITY.


 

Subject to Section 9, the Restricted Shares shall not be transferable unless and
until (and solely to the extent) the Awardee satisfies the vesting requirements
contained in Section 4.

 


7.                                       VOTING AND DIVIDEND RIGHTS.


 

The Awardee shall have the voting and dividend rights of a shareholder of Common
Stock with respect to the Restricted Shares; provided, however, that dividends
paid in shares of Common Stock shall be deposited with the Company, together
with a stock power endorsed in blank or other appropriate instrument of transfer
and shall be subject to the same Restrictions as the Restricted Shares.

 


8.                                       REGULATION BY THE COMMITTEE.


 

This Agreement and the Restricted Shares shall be subject to the administrative
procedures and rules as the Committee shall adopt. All decisions of the
Committee upon any question arising under the Plan or under this Agreement,
shall be conclusive and binding upon the Awardee.

 


9.                                       CHANGE OF CONTROL.


 

Notwithstanding the vesting requirements contained in Section 4, upon a Change
of Control, in the sole discretion of the Committee, either (a) all of the
Restricted Shares shall automatically become fully vested, no longer subject to
Restrictions and freely transferable, in each case as of the date of such Change
of Control, or (b) the shares of Restricted Stock shall be cancelled and the
Company shall, within 30 days, make a cash payment to the Awardee equal to the
Fair Market Value of such Shares immediately prior to the Change of Control. If
the Company fails to make the payment described in clause (b) of the immediately
preceding sentence within 30 days following the Change of Control, the
Restricted Shares shall automatically become fully vested, no longer subject to
Restrictions and freely transferable as of the next day.

 

For purposes of this Agreement, the term “Change of Control” shall mean the
earliest of the following to occur:

 


(A)                                  THE PUBLIC ANNOUNCEMENT BY THE COMPANY OR
ANY PERSON (OTHER THAN THE COMPANY, ANY SUBSIDIARY OF THE COMPANY OR ANY
EMPLOYEE BENEFIT PLAN OF THE COMPANY OR OF


 


2

--------------------------------------------------------------------------------



 


ANY SUBSIDIARY OF THE COMPANY) (“PERSON”) THAT SUCH PERSON, WHO OR WHICH,
TOGETHER WITH ALL “AFFILIATES” AND “ASSOCIATES” (WITHIN THE MEANINGS OF SUCH
TERMS UNDER RULE 12B-2 OF THE EXCHANGE ACT) OF SUCH PERSON, SHALL BE THE
BENEFICIAL OWNER OF FIFTY PERCENT (50%) OR MORE OF THE COMPANY’S VOTING STOCK
THEN OUTSTANDING;


 


(B)                                 THE COMMENCEMENT OF, OR AFTER THE FIRST
PUBLIC ANNOUNCEMENT OF ANY PERSON TO COMMENCE, A TENDER OR EXCHANGE OFFER THE
CONSUMMATION OF WHICH WOULD RESULT IN ANY PERSON BECOMING THE BENEFICIAL OWNER
OF THE COMPANY’S VOTING STOCK AGGREGATING FIFTY PERCENT (50%) OR MORE OF THE
COMPANY’S THEN OUTSTANDING VOTING STOCK;


 


(C)                                  THE ANNOUNCEMENT OF ANY TRANSACTION
RELATING TO THE COMPANY REQUIRED TO BE DESCRIBED PURSUANT TO THE REQUIREMENTS OF
ITEM 6(E) OF SCHEDULE 14A OF REGULATION 14A OF THE SECURITIES AND EXCHANGE
COMMISSION UNDER THE EXCHANGE ACT;


 


(D)                                 A PROPOSED CHANGE IN THE CONSTITUENCY OF THE
BOARD SUCH THAT, DURING ANY PERIOD OF TWO (2) CONSECUTIVE YEARS, INDIVIDUALS WHO
AT THE BEGINNING OF SUCH PERIOD CONSTITUTE THE BOARD CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY THEREOF, UNLESS THE ELECTION OR NOMINATION FOR
ELECTION BY THE SHAREHOLDERS OF THE COMPANY OF EACH NEW DIRECTOR WAS APPROVED BY
A VOTE OF AT LEAST TWO-THIRDS (2/3) OF THE DIRECTORS THEN STILL IN OFFICE WHO
WERE MEMBERS OF THE BOARD AT THE BEGINNING OF THE PERIOD;


 


(E)                                  THE COMPANY ENTERS INTO AN AGREEMENT OF
MERGER, CONSOLIDATION, SHARE EXCHANGE OR SIMILAR TRANSACTION WITH ANY OTHER
CORPORATION OTHER THAN A TRANSACTION WHICH WOULD RESULT IN THE COMPANY’S VOTING
STOCK OUTSTANDING IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH TRANSACTION
CONTINUING TO REPRESENT (EITHER BY REMAINING OUTSTANDING OR BY BEING CONVERTED
INTO VOTING STOCK OF THE SURVIVING ENTITY) AT LEAST TWO-THIRDS (2/3) OF THE
COMBINED VOTING POWER OF THE COMPANY’S OR SUCH SURVIVING ENTITY’S OUTSTANDING
VOTING STOCK IMMEDIATELY AFTER SUCH TRANSACTION;


 


(F)                                    THE BOARD APPROVES A PLAN OF LIQUIDATION
OR DISSOLUTION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY (IN ONE TRANSACTION OR A SERIES OF TRANSACTIONS) OF ALL OR SUBSTANTIALLY
ALL OF THE COMPANY’S ASSETS TO A PERSON OR ENTITY WHICH IS NOT AN AFFILIATE OF
THE COMPANY; OR


 


(G)                                 ANY OTHER EVENT WHICH SHALL BE DEEMED BY A
MAJORITY OF THE MEMBERS OF THE BOARD TO CONSTITUTE A “CHANGE OF CONTROL.”


 

Notwithstanding anything to the contrary contained in this Section 9, the Board
is hereby authorized to make any modifications to the above “Change of Control”
definition as it determines in its sole discretion to be necessary for purposes
of compliance with Section 409A of the Code, to the extent applicable.

 


10.                                 AMENDMENT.


 

The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee’s rights or entitlements with respect to the Restricted Shares shall be
effective without the prior written consent of the Awardee.

 

3

--------------------------------------------------------------------------------


 


11.                                 PLAN TERMS.


 

The terms of the Plan are hereby incorporated herein by reference.

 


12.                                 EFFECTIVE DATE OF AWARD.


 

The award of each Restricted Share under this Agreement shall be effective as of
the date first written above.

 


13.                                 AWARDEE ACKNOWLEDGMENT.


 

By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.

 

4

--------------------------------------------------------------------------------


 

ATTEST:

 

ARGYLE SECURITY ACQUISITION
CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

 

Donald F. Neville

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

, Awardee

 

 

[Name]

 

5

--------------------------------------------------------------------------------


 

ARGYLE SECURITY, INC.

 

2007 OMNIBUS SECURITIES AND INCENTIVE PLAN

 

EMPLOYEE RESTRICTED STOCK AWARD AGREEMENT

 

THIS AGREEMENT is effective as of                                     , 200  ,
by and between Argyle Security, Inc., a Delaware corporation (the “Company”),
and                                    (the “Awardee”).

 

WITNESSETH:

 

WHEREAS, the Company has adopted the Argyle Security, Inc. 2007 Omnibus
Securities and Incentive Plan (the “Plan”) for the benefit of its employees,
nonemployee directors and consultants and the employees, nonemployee directors
and consultants of its affiliates, and

 

WHEREAS, the Committee has authorized the award to the Awardee of shares of
Restricted Stock (“Restricted Shares”) under the Plan, on the terms and
conditions set forth in the Plan and as hereinafter provided,

 

NOW, THEREFORE, in consideration of the premises contained herein, the Company
and the Awardee hereby agree as follows:

 

1.                                       Definitions.

 

Terms used in this Agreement which are defined in the Plan shall have the same
meanings as set forth in the Plan.

 

2.                                       Award of Restricted Shares.

 

The Committee hereby awards to the Awardee [insert # of shares] Restricted
Shares. All such Restricted Shares shall be subject to the transferability
restrictions and forfeiture provisions contained in Sections 4, 5 and 6, such
restrictions to become effective immediately upon execution of this Agreement by
the parties hereto.

 

3.                                       Stock Certificates.

 

The Company agrees to promptly, upon execution of this Agreement, cause a stock
certificate for the
Restricted Shares to be prepared and delivered to the Awardee hereunder, each
bearing the following legend:

 

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of an
Agreement entered into between the registered owner and Argyle Security
Acquisition Corporation, effective as of                               ,
200    .  Copies of such Agreement are on file in the

 

--------------------------------------------------------------------------------


 

offices of the Secretary, Argyle Security Acquisition Corporation, 200 Concord
Plaza, Suite 700, San Antonio, Texas 78216.

 

4.                                       Vesting.

 

The Restricted Shares shall vest, no longer be subject to Restrictions and
become transferable pursuant to the terms of the Plan in accordance with the
following schedule.  One-third of the Restricted Shares (rounded to the nearest
whole Restricted Share, except for the final vesting date, which relates to all
remaining unvested Restricted Shares) shall vest on each of the following dates:

 

December 31, 2008

December 31, 2009

December 31, 2010

 

Notwithstanding the above schedule, the Awardee shall be one hundred percent
(100%) vested in the Restricted Shares if the Awardee’s employment with the
Company shall terminate on account of the Awardee’s (a) Total and Permanent
Disability, (b) death or (c) retirement upon or after attaining age sixty-five
(65) with at least five (5) full years of service for the Company and/or an
Affiliate. The Optionee shall forfeit any unvested portion of the Restricted
Stock upon termination of employment with the Company for any reason other than
the Awardee’s Total and Permanent Disability, death or retirement upon or after
attaining age sixty-five (65).

 

5.                                       Termination of Employment.

 

Sections 6.2, 6.4 and 6.5 of the Plan shall control.

 

6.                                       Restriction on Transferability.

 

Subject to Section 9, the Restricted Shares shall not be transferable unless and
until (and solely to the extent) the Awardee satisfies the vesting requirements
contained in Section 4.

 

7.                                       Voting and Dividend Rights.

 

The Awardee shall have the voting and dividend rights of a shareholder of Common
Stock with respect to the Restricted Shares; provided, however, that dividends
paid in shares of Common Stock shall be deposited with the Company, together
with a stock power endorsed in blank or other appropriate instrument of transfer
and shall be subject to the same Restrictions as the Restricted Shares.

 

8.                                       Regulation by the Committee.

 

This Agreement and the Restricted Shares shall be subject to the administrative
procedures and rules as the Committee shall adopt. All decisions of the
Committee upon any question arising under the Plan or under this Agreement,
shall be conclusive and binding upon the Awardee.

 

2

--------------------------------------------------------------------------------


 

9.                                       Change of Control.

 

Notwithstanding the vesting requirements contained in Section 4, upon a Change
of Control, in the sole discretion of the Committee, either (a) all of the
Restricted Shares shall automatically become fully vested, no longer subject to
Restrictions and freely transferable, in each case as of the date of such Change
of Control, or (b) the shares of Restricted Stock shall be cancelled and the
Company shall, within 30 days, make a cash payment to the Awardee equal to the
Fair Market Value of such Shares immediately prior to the Change of Control. If
the Company fails to make the payment described in clause (b) of the immediately
preceding sentence within 30 days following the Change of Control, the
Restricted Shares shall automatically become fully vested, no longer subject to
Restrictions and freely transferable as of the next day.

 

For purposes of this Agreement, the term “Change of Control” shall mean (i) for
an Awardee who is a party to an employment agreement with the Company or an
Affiliate which agreement provides for a definition of “Change of Control”
therein, “Change of Control” shall have the same meaning as provided for in such
agreement, or (ii) for an Awardee who is not a party to such an agreement,
“Change of Control” shall mean the earliest of the following to occur:

 

(a)                                  The public announcement by the Company or
any person (other than the Company, any subsidiary of the Company or any
employee benefit plan of the Company or of any subsidiary of the Company)
(“Person”) that such Person, who or which, together with all “affiliates” and
“associates” (within the meanings of such terms under Rule 12b-2 of the Exchange
Act) of such Person, shall be the beneficial owner of fifty percent (50%) or
more of the Company’s voting stock then outstanding;

 

(b)                                 The commencement of, or after the first
public announcement of any Person to commence, a tender or exchange offer the
consummation of which would result in any Person becoming the beneficial owner
of the Company’s voting stock aggregating fifty percent (50%) or more of the
Company’s then outstanding voting stock;

 

(c)                                  The announcement of any transaction
relating to the Company required to be described pursuant to the requirements of
Item 6(e) of Schedule 14A of Regulation 14A of the Securities and Exchange
Commission under the Exchange Act;

 

(d)                                 A proposed change in the constituency of the
Board such that, during any period of two (2) consecutive years, individuals who
at the beginning of such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election or nomination for
election by the shareholders of the Company of each new director was approved by
a vote of at least two-thirds (2/3) of the directors then still in office who
were members of the Board at the beginning of the period;

 

(e)                                  The Company enters into an agreement of
merger, consolidation, share exchange or similar transaction with any other
corporation other than a transaction which would result in the Company’s voting
stock outstanding immediately prior to the consummation of such transaction
continuing to represent (either by remaining

 

3

--------------------------------------------------------------------------------


 

outstanding or by being converted into voting stock of the surviving entity) at
least two-thirds (2/3) of the combined voting power of the Company’s or such
surviving entity’s outstanding voting stock immediately after such transaction;

 

(f)                                    The Board approves a plan of liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company (in one transaction or a series of transactions) of all or substantially
all of the Company’s assets to a person or entity which is not an affiliate of
the Company; or

 

(g)                                 Any other event which shall be deemed by a
majority of the members of the Board to constitute a “Change of Control.”

 

Notwithstanding anything to the contrary contained in this Section 9, the Board
is hereby authorized to make any modifications to the above “Change of Control”
definition as it determines in its sole discretion to be necessary for purposes
of compliance with Section 409A of the Code, to the extent applicable.

 

10.                                 Withholding.

 

If the Company or an Affiliate shall be required to withhold any amounts in
connection with the Awardee’s Restricted Stock Award by reason of any federal,
state or local tax rules or regulations, the Company or Affiliate shall be
entitled to deduct and withhold such amounts.

 

11.                                 Amendment.

 

The Committee may amend this Agreement at any time and from time to time;
provided, however, that no amendment of this Agreement that would impair the
Awardee’s rights or entitlements with respect to the Restricted Shares shall be
effective without the prior written consent of the Awardee.

 

12.                                 Plan Terms.

 

The terms of the Plan are hereby incorporated herein by reference.

 

13.                                 Effective Date of Award.

 

The award of each Restricted Share under this Agreement shall be effective as of
the date first written above.

 

14.                                 Awardee Acknowledgment.

 

By executing this Agreement, the Awardee hereby acknowledges that he or she has
received and read the Plan and this Agreement and that he or she agrees to be
bound by all of the terms of both the Plan and this Agreement.

 

4

--------------------------------------------------------------------------------


 

ATTEST:

 

ARGYLE SECURITY, INC

 

 

 

 

 

By:

 

 

 

 

 

 

Donald F. Neville

 

 

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

 

 

, Awardee

 

 

[Name]

 

5

--------------------------------------------------------------------------------